DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 04/09/2021.  These drawings are considered by examiner.

Election/Restrictions
4.	Applicant’s election without traverse of claims 1-11, 21-27 in the reply filed on 11/16/2022 is acknowledged.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 6-11, 21-23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (US 2020/0029292), hereinafter “Zou“, in view of Park et al (US 2019/0053193), hereinafter “Park“.
Regarding claim 1, Zou teaches a method for wireless communications at a first network device, comprising: 
obtaining a sensor measurement using one or more sensors at the first network device (pars [0065] [0092] [0101] teach obtaining the measurements); 
generating a list of communication beams associated with a cell based at least in part on the sensor measurement (pars [0065] [0092] [0101]), the cell being configured with a set of communication beams and the list of communication beams indicating a subset of the set of communication beams for the cell (pars [0006-0007] [0065] [0092] [0101], and [0137] teach the list of beams); and 
Zou does not explicitly teach transmitting, to a second network device serving the cell, a message comprising the list of communication beams and a cell identifier for the cell.  

Park, in the same field of endeavor, teaches transmitting, to a second network device serving the cell, a message comprising the list of communication beams and a cell identifier for the cell (pars [0164] [0171] [0226], and [0230] teach the message that included the list of the beams).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Zou to Park, in order to provide a high data traffic carried over cellular networks which is increasing the variety of services such as video, large files along with seamless mobility that support between 5G core networks and base stations (as suggested by Park in paragraph [0195]).

Regarding claims 2 and 22, the combination of Zou and Park teach the method of claims 1, 21, further comprising: Zou does not explicitly teach receiving, from the second network device and in response to the message comprising the list of communication beams, a second message comprising an acknowledgment for the list of communication beams.  
Park, in the same field of endeavor, teaches receiving, from the second network device and in response to the message comprising the list of communication beams, a second message comprising an acknowledgment for the list of communication beams (pars [2018] [0230] [0237] teach acknowledge message).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Zou to Park, in order to provide a high data traffic carried over cellular networks which is increasing the variety of services such as video, large files along with seamless mobility that support between 5G core networks and base stations (as suggested by Park in paragraph [0195]).

Regarding claims 3 and 23, the combination of Zou and Park teach the method of claims 1, 21, Zou further teaches comprising: predicting a route for a user equipment (UE) based at least in part on the sensor measurement (pars [0065] [0081]), wherein the list of communication beams associated with the cell is generated based at least in part on the predicted route for the UE (pars [0073] [0092] [0137] teach the list of the candidate cells or beams).  

	Regarding claims 6 and 26, the combination of Zou and Park teach the method of claims 1, 21, Zou further teaches comprising: triggering handover of a user equipment (UE) on the cell (par [0081]), wherein the message comprising the list of communication beams is transmitted to the second network device based at least in part on the triggered handover of the UE (pars [0081] [0092-0093]).  

	Regarding claims 7 and 27, the combination of Zou and Park teach the method of claims 6, 26, Zou further teaches wherein the message comprising the list of communication beams further comprises an identifier of the UE (pars [0006-0007]).  

	Regarding claim 8, the combination of Zou and Park teach the method of claim 1, Zou further teaches comprising: updating radio resource management information for the cell based at least in part on the sensor measurement (pars [0073-0077]), wherein the message comprising the list of communication beams is transmitted to the second network device based at least in part on the updated radio resource management information for the cell (pars [0073-0077] [0092]).  

Regarding claim 9, the combination of Zou and Park teach the method of claim 1, Zou further teaches wherein generating the list of communication beams associated with the cell further comprises: determining the subset of the set of communication beams for the cell based at least in part on one or more sensor measurements comprising the sensor measurement (pars [0065] [0092]), mobility information for a user equipment (UE) (pars [0006-0007]), historical beam usage information (par [0088]), historical UE mobility information (par [0088]), a location of the cell, a range of the cell, one or more interfering objects associated with the cell, beam coverage information for the cell, a machine learning algorithm, or a combination thereof.  

Regarding claim 10, the combination of Zou and Park teach the method of claim 1, Zou further teaches wherein the one or more sensors comprise a camera assistance sensor, a radar support sensor (pars [0092-0093] teach the geo-locations reads on a radar support sensor), a positioning system sensor, or a combination thereof.  

Regarding claim 11, the combination of Zou and Park teach the method of claim 1, Zou further teaches wherein the message is transmitted to the second network device via an Xn interface (pars [0078] [0143-0144]).  

Regarding to claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Allowable Subject Matter
8.	Claims 4-5, 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 24, the prior art of record fails to disclose generating a second list of communication beams associated with a second cell based at least in part on the sensor measurement, the second cell being configured with a second set of communication beams and the second list of communication beams indicating a second subset of the second set of communication beams for the second cell, wherein the message further comprises the second list of communication beams and a second cell identifier for the second cell and is further transmitted to a third network device serving the second cell as specified in the claim.
As to claims 5, 25, the prior art of record fails to disclose that generating a second list of communication beams associated with a second cell based at least in part on the sensor measurement, the second cell being configured with a second set of communication beams and the second list of communication beams indicating a second subset of the second set of communication beams for the second cell; and transmitting, to a third network device serving the second cell, a second message comprising the second list of communication beams and a second cell identifier for the second cell.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641